 In the Matter ofTHE PRUDENTIALINSURANCECOMPANY OF AMERICA,EMPLOYERAND PETITIONERandNATIONAL FEDERATION OF INSURANCEAGENTS COUNCIL, AFL (OTHERWISE KNOWN AS INDUSTRIAL AND OR-DINARYINSURANCE AGENTS COUNCIL, AFL)andINTERNATIONALUNION OF LIFE INSURANCE AGENTSIn theMatter of THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,EMPLOYERandNATIONAL FEDERATION OF INSURANCE AGENTS COUN-CIL, AFL (OTHERWISE KNOWN AS INDUSTRIAL AND ORDINARY INSUR-ANCEAGENTS COUNCIL, AFL), PETITIONERIn theMatter of THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,EMPLOYERandINTERNATIONAL UNION OF LIFE INSURANCE AGENTS,PETITIONERCases Nos.2 R,M-70, 2-RC-07,RC-643, 2-RC-629, 9-RC-701,2-RC-628,2-RC-645, and 2-RC-644,respectively.Decided Janu-ary 25,1949AMENDED DECISIONANDAMENDED DIRECTION OF ELECTIONOn December 30, 1948, the National Labor Relations Board issueda Decision and Direction of Election in this proceeding,' finding thatall industrial agents of the Employer in 31 named States constitutean appropriate bargaining unit and directing an election by secretballot to be conducted as early as possible but not later than thirty(30) days from the date of the issuance of the Decision and Directionof Election.The Board provided that the names of the three inter-national labor organizations involved in the proceeding should beplaced upon the ballot, adding in paragraph 5 of the Decision thefollowing limitation :Their participation in the election, however, is conditionedupon the full compliance with Section 9 (f), (g), and (h) of theAct by each of their respective local unions which individually,or jointly with such international, engage in collective bargainingin behalf of the Employer's industrial agents in the 31-State unitherein found appropriate.1 80 N. L. R B. 1583.81 N. L.R. B., No.48.295 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn order to clarify its decision in this case the Board hereby amendsthat portion of paragraph 5, quoted above, and the Direction of Elec-tion to read as follows: 2Their participation in the election, however, is conditionedupon the full compliance with Section 9 (f), (g), and (h) of theAct by each of their respective local unions which have membersamong the employees of the Employer within the 31-State unitherein found appropriate.3MOTION FOR RECONSIDERATION AND ORAL ARGUMENTOn January 19, 1949, the Board by telegram informed the partiesof the action taken herein.Thereafter, but before the preparationand issuance of this written amended decision, UOPWA filed a motionrequesting reconsideration and vacation of the same, and seeking oralargument.We find no merit in the motion for the reasons stated inour amended decision, and it is hereby denied.AMENDED DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer, an election bysecret ballot shall be conducted as soon as the local unions of therespective international unions described in paragraph 5, as amendedabove, shall have complied with Section 9 (f), (g), and (h) of theAct, but not later than ninety (90) days from the date of the issuanceof the original Direction of Election in this proceeding, under thedirection and supervision of the Regional Director for the Region inwhich this case was heard, and subject to Sections 203.61 and 203.62of the National Labor Relations Board Rules and Regulations-Series 5, as amended, and to the conditions set forth in paragraphnumbered 5, as amended above, among the employees in the appro-priate unit described in paragraph numbered 4 in the original Decision,who were employed during the pay-roll period immediately precedingthe date of the original Direction of Election, including employees2The Employer filed a motion requesting(1) leave to inspect all evidence introducedby the parties upon the issue of compliance,(2) that hearings be conducted to determinewhich local unions,if any, must comply with Section 9 of the amended Act as a conditionprecedent to participation in the election by the respective international unions, and (3)oral argument upon the motion.In view of the action taken herein,themotion isdenied3Matter of United StatesGypsum Company,77 N.L.R B. 1098 ;Matter of Lane-WellsCompany, 77 NL. R. B. 1051. Contrary to the assertion of our dissenting colleague, webelieve that these cases stand for the proposition that where there is in existence a localhaving members in the appropriate unit, its compliance is required without regard to theextent to which it may participate in collective bargaining.In any event,we believe thatsuch a doctrine is required in order to effectuate the policy of Section 9 (f), (g), and(h) of the Act. THE PRUDENTIAL INSURANCE CO. OF AMERICA297who did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to deter-mine whether they desire to be represented, for purposes of collectivebargaining, by National Federation of Insurance Agents Council,AFL (otherwise known as Industrial and Ordinary Insurance AgentsCouncil, AFL), or by International Union of Life Insurance Agents,or by United Office and Professional Workers of America, CIO, orby none.CHAIRMANHERZOG,dissenting:Because I do not construe theU. S. GypsumandLane-Wellsde-cisions 4 as broadly as do my colleagues, I disagree with the actiontaken to "clarify" our original order.The right of these internationalunions to have their names appear on the ballot in the absence of fullcompliance by each of their locals should turn, in my opinion, uponwhether these locals do,in actual fact,engage in collective bargainingin behalf of the Employer's insurance agents. If they do, as theEmployer contends, they should of course be required to comply. Ifthe locals do not so bargain or are not otherwise actively in the picture,as the international unions assert, it is unduly onerous-and unneces-sary under the statute-for this Board to insist upon their doing so.I would like to ascertain the actual practice in the industry, througha hearing conducted at the earliest possible date.This would be con-sistent with part of the Employer's motion, and would also affordthe various labor organizations an opportunity to tell their side ofthe story.4Matter ofLane-Wells Company,77N. L.R. B. 1051 ;Matter of United StatesGypsumCompany,77 N. L. R. B. 1098